Title: To Alexander Hamilton from Thomas Marshall, 30 May 1792
From: Marshall, Thomas
To: Hamilton, Alexander



Sir
N York May 30th. 1792

’Tis with extreem regret I intrude upon your time, but will be as concise as possible, in short Sir, I respectfully solicit your Countenance to Benjm. Walker Esqr. for the Loan, (upon my Bond) for 300 Dollars, for which I am perfectly willing to give legal Interest. The following are my reasons for this Solicitation—to keep my accounts even for at present I am 12 £ Dr. on my Books, and positively arising from no Extravagence, but from the Inadequacy of my Income to the expences attached to my Situation. My ⟨–⟩ and Turners will have within two Dollars a week as much as myself, which, all things Considered will render their places more beneficial than mine. For instance, a Turner of tolerable Capacity was engaged by me about two months back, being (from Sickness) much reduced, he solicited me to lend him 12 Dollars, and being afterwards unwel, the Debt amounted to 18. Dol. 7 Shillings, and on Monday Morning last the Man (at the suit of a Landlord at whose House he had boarded & Lodged) was sent to Jail. I shall in all probability loose the money for of Course the Society cannot notice it, but yet Sir, without doing what I never knew a Manufactoror do, I Cannot avoid the Danger to my other people. I have at least 20 Dollars advanced to them for the purpose of purchasing Tools, (for I agree with them to find their ⟨–⟩) and this I stop at so much per Week. I mean to remove into the Country next week, if possible previous to which I must supply myself several Necessaries my present Circumstance will not permit of. I will not longer intrude but hope that the above cited reasons will be sufficient to induce you to Comply from a Conviction of the propriety of the measure. I board at Mr. Robinson, Builder, Verletenburgh Hill, and in Expectation of the favour of your Answer I remain respectfully Sir   Your Most Obedient   Humble Servent
Thomas Marshall
The Honble.Alexr. Hamilton Esqr.
